Citation Nr: 0614470	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  95-36 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.   

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant had active service from October 1961 to August 
1962, with subsequent Reserve service including a period of 
active duty for training (ACDUTRA) in April and May 2000.

In December 1991, the appellant and his mother testified 
during a hearing before RO personnel, and in August 1992, 
they testified during a Board of Veterans Appeals (Board) 
hearing at the RO.  Transcripts of the hearings are of 
record.

In April 1993, the Board determined that new and material 
evidence to reopen a claim for service connection for chronic 
bronchitis had not been received.  

In November 1994, the appellant testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.

This appeal originally arose from a July 1995 rating action 
that denied service connection for chronic bronchitis on the 
grounds that new and material evidence to reopen the claim 
had not been received, and also denied service connection for 
bilateral hearing loss.  Those determinations were appealed 
to the Board.  

By decision of June 1997, the Board again determined that new 
and material evidence to reopen the claim for service 
connection for chronic bronchitis had not been received, and 
also denied service connection for bilateral hearing loss.  
The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).

By decision of May 1999, the Court affirmed the Board's 
denial of service connection for bilateral hearing loss, and 
vacated the Board's decision that new and material evidence 
to reopen the claim for service connection for chronic 
bronchitis had not been received, and remanded that issue to 
the Board for compliance with specified directives.

By decision of July 2000, the Board found that new and 
material evidence to reopen the claim for service connection 
for chronic bronchitis had not been received, and the veteran 
again appealed the Board's decision to the Court.

While the case was pending at the Court, the VA General 
Counsel requested the Court to vacate the July 2000 Board 
decision and remand the case to the Board for readjudication 
in light of the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Court granted the 
appellee's unopposed motion by Order of May 2001, and 
remanded the case to the Board for further action consistent 
therewith.  In November 2001, the Board remanded the issue of 
whether new and material evidence to reopen the claim for 
service connection for chronic bronchitis had been received 
to the RO for additional development. 

This appeal also arises from a January 2003 rating action 
that denied service connection for a bilateral knee 
disability, and also denied service connection for bilateral 
hearing loss on the grounds that new and material evidence to 
reopen the claim had not been received.  The veteran filed a 
Notice of Disagreement subsequently in January 2003.  The RO 
issued a Statement of the Case (SOC) in May 2003, and the 
veteran filed a Substantive Appeal subsequently that month.

By decision of May 2004, the Board reopened the claim for 
service connection for chronic bronchitis on the basis of new 
and material evidence, and remanded the underlying claim for 
service connection, as well as the claim for service 
connection for a bilateral knee disability and the petition 
to reopen the claim for service connection for bilateral 
hearing loss to the RO for further development of the 
evidence and for due process development.  After 
accomplishing some of the requested action, the RO denied the 
claims for service connection and the petition to reopen (as 
reflected in the October 2005 Supplemental SOC (SSOC)), and 
returned the matters to the Board for further appellate 
consideration.

The Board's decision on claims for service connection for 
chronic bronchitis and for a bilateral knee disability is set 
forth below.  The petition to reopen the claim for service 
connection for bilateral hearing loss is addressed in the 
remand following the order; that matter is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for chronic 
bronchitis and for a bilateral knee disability has been 
accomplished.  

2.  While bronchitis was noted on one occasion in service, 
competent post-service evidence establishes that the veteran 
does not have a current chronic respiratory disability.

3.  While patellofemoral and retropatellar pain syndromes 
were noted during ACDUTRA, competent post-service evidence 
establishes that the veteran does not have a current chronic 
bilateral knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic 
bronchitis are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for service connection for a bilateral knee 
disability are not met.     38 U.S.C.A. §§ 101 (24), 106, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for service connection for chronic 
bronchitis and a bilateral knee disability on appeal has been 
accomplished.  

Through the July 1995 rating action, the January 1996 SOC, 
the April and September 2002 letters, the January 2003 rating 
action and SSOC, the February, March, and April 2003 letters, 
the April 2003 SSOC, the May 2003 SOC, the May and August 
2004 letters, the October 2005 SSOC, and the February 2006 
letter, the RO variously notified the appellant and his 
representative of the law and regulations governing 
entitlement to the benefits sought on appeal, the evidence 
that would substantiate his claims, and the evidence that had 
been considered in connection with his appeal.  After each, 
he was afforded an opportunity to respond.  Thus, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support his claims, 
and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the September 2002 and May 2004 RO letters, 
SOCs, and SSOCs variously informed the appellant of what the 
evidence had to show to establish entitlement to the benefits 
he sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claims; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  
Specifically, the latter 2002 and 2004 RO letters informed 
the appellant of the VCAA's requirements, and notified him 
that he could help with his claims by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The latter May 2004 RO letter 
specifically requested the appellant to furnish any evidence 
that he had in his possession that pertained to his claims.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that proper 
VCAA notice should notify a claimant of: (1) the evidence 
that is needed to substantiate a claim; (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by him; and (4) a request by VA that he provide any 
evidence in his possession that pertains to the claim.  As 
indicated above, all four content of notice requirements have 
been met with respect to the claims herein decided.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the 1995 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
2000.  However, the Board finds that any lack of full, pre-
adjudication notice does not prejudice the veteran in any 
way, because the delay in issuing 38 U.S.C.A. § 5103(a) 
notice did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No.       05-7157 (Fed. Cir. Apr. 5, 2006).  

As indicated above, the rating actions, RO letters, SOC, and 
SSOCs issued between 1995 and 2006 have repeatedly explained 
to the veteran what was needed to substantiate his claims.  
As a result of RO development, Board remands, and Court 
Orders, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claims for service connection for 
chronic bronchitis and a bilateral knee disability on the 
merits in October 2005 on the basis of all the evidence of 
record, as reflected in the SSOC.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the RO has not provided any notice to the veteran 
regarding the degree of disability or the effective date 
pertaining to the disabilities under consideration.  However, 
as the Board's decision herein denies the claims for service 
connection for chronic bronchitis and for a bilateral knee 
disability, no disability rating or effective date is being 
assigned; accordingly, there is no possibility of prejudice 
to him under the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands and Court Orders, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining all available service and extensive 
post-service VA and private medical records through 2005.  In 
December 2004, the appellant was afforded a comprehensive VA 
examination in connection with his claim.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, that any existing 
evidence in addition to that noted above, pertinent to the 
claims on appeal, has not been obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claims 
herein decided, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA, or injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131.  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In this case, while the service medical records for the 
appellant's period of active service noted acute bronchitis 
on one occasion in January 1962, clearly, this was not 
indicative of any chronic respiratory disability, inasmuch as 
the subsequent record shows no competent evidence of current 
chronic respiratory disability including bronchitis upon 
which to predicate a grant of service connection.  In this 
regard, the Board notes that no respiratory disability was 
found on July 1962 examination for separation from service, 
at which time the appellant denied a history of chronic or 
frequent colds, asthma, shortness of breath, pain or pressure 
in the chest, and a chronic cough; the lungs and chest were 
normal on examination; and chest X-rays were negative.  

Post service, a March 1967 private medical statement 
indicated treatment of the appellant for acute bronchitis in 
February 1963, 6 months following separation from service, 
and for asthmatic bronchitis in May 1966.  In January 1967, 
J. Fischbach, M.D., noted treatment of the appellant in March 
1963 for acute bronchitis.  The appellant was next treated 
for acute bronchitis by a private physician in December 1963, 
more than 1 year following separation from active service.  
On January and May 1967 examinations by J. Nagy, M.D., the 
lungs were clear to auscultation and percussion.  The lungs 
were clear on March 1969 private examination.  The lungs and 
chest were normal on December 1974 examination for Reserve 
service, and chest X-rays were negative.  The lungs were 
clear to auscultation on April 1982 examination by A. 
Ferrari, M.D.  June and October 1982 VA outpatient records 
showed a clear chest without rales, rhonchi, or wheezing.  
The chest was clear on August 1982 examination at the San 
Joaquin General Hospital.  Numerous VA and private outpatient 
records from the mid-1980's through the late 1990's show 
intermittent treatment of the appellant for lower respiratory 
disability including bronchitis.  March 1983 VA outpatient 
records showed a probable allergy with asthmatic bronchitis, 
and recurrent allergic/asthmatic bronchitis was shown in July 
1984.  In July 1984, N. Bernadino, M.D., related the 
appellant's chronic bronchitis to his inservice bout.  A 
December 1986 clinical report noted that the appellant had 
been treated for acute bronchitis in September 1984.  An 
April 1988 report from Dr. Ferrari indicated the appellant's 
complaints of periodic episodes of wheezing, coughing, and 
shortness of breath; pulmonary function tests showed marked 
impairment with sub-optimal performance, probably on the 
basis of anxiety.  In October 1990, Dr. Ferrari concluded 
that the appellant had chronic bronchial asthma, but he could 
not state a definitive opinion about any connection between 
any lung disease and his military service.  The lungs were 
normal on May 1995 examination for Reserve service.  Numerous 
VA outpatient records from 1997 to 2005 show intermittent 
treatment and evaluation of the appellant for allergic 
rhinitis.  In September and October 1999, the appellant was 
treated for resolving bronchitis at St. Joseph's Medical 
Center; chest X-rays were normal.

On March 2000 examination for Reserve service, the appellant 
denied a history of chronic or frequent colds, shortness of 
breath, pain or pressure in the chest, and a chronic cough; 
he gave a history of asthma.  The lungs and chest were normal 
on examination.  
     
On September 2000 examination, G. Bensch, M.D., noted that 
the appellant was diagnosed with asthma in 1963 and also had 
frequent bronchitis.  Current examination showed decreased 
and coarse breath sounds.  There were no wheezes or rales.  
The impressions included allergic rhinitis, and chronic 
obstructive lung secondary to recurring pneumonia.  The 
doctor attributed the appellant's respiratory problems to 
exposure to irritants such as fumes and dusts in an 
ammunition depot in military service.  

On May 2001 examination by D. Kobrin, M.D., auscultation of 
the chest and cor was negative.

April 2003 chest X-rays by D. Huang, M.D., showed no acute 
pulmonary disease.

In a June 2003 statement, Dr. Bensch stated that the 
appellant had significant moderate asthma.  

In December 2004, the appellant underwent a comprehensive VA 
respiratory examination to determine the nature and etiology 
of any current chronic obstructive pulmonary disease (COPD).  
The examiner reviewed the appellant's very substantial claims 
file, including service medical records documenting a single 
episode of acute bronchitis, and Dr. Bensch's medical 
reports.  On current examination, auscultation of the chest 
was entirely normal.  The appellant did not cooperate with 
pulmonary functions tests (PFT), as a result of which 
meaningful measurements were not performed.  The examiner 
reviewed the appellant's medical records which showed 
essentially normal December 1994 PFT; no acute pulmonary 
disease on a March 2002 chest X-ray from Dr. Bensch; no acute 
pathology on a March 2004 chest      X-ray; and clear lung 
fields on an April 2004 chest X-ray.  The physician concluded 
that it was more likely than not that the appellant did not 
have COPD.  While the appellant doubtlessly experienced 
several episodes of acute bronchitis, he opined that these 
episodes, in the aggregate, did not prove the presence of 
COPD, inasmuch as the appellant's history and review of the 
objective data, including the essentially normal findings on 
examination, did not substantiate a diagnosis of COPD.  The 
examiner commented that, if the appellant truly had COPD, it 
would more likely than not have had a different constellation 
of findings on examination, in the history, and on diagnostic 
tests than he currently did.

On March 2005 VA outpatient examination, the lungs were clear 
to auscultation and percussion.     

Significantly, neither the appellant nor his representative 
has presented, identified, or alluded to the existence of any 
competent evidence that would support the presence of a 
current chronic respiratory disability.
 
With respect to the claim for service connection for a 
bilateral knee disability, the service medical records for 
the appellant's period of active service are completely 
negative for findings or diagnoses of any knee disability.  
On July 1962 separation examination, the appellant denied a 
history of swollen or painful joints and a trick or locked 
knee, and the lower extremities were normal on examination.

Post service, the lower extremities were normal on December 
1974 examination for Reserve service.  On March 2000 
examination for Reserve service, the appellant denied a 
history of swollen or painful joints and a trick or locked 
knee, and the lower extremities were normal on examination.

Patellofemoral pain syndrome, bilateral knee pain, and 
probable retropatellar pain syndrome were assessed during 
ACDUTRA in May 2000.  There was no history of previous knee 
problems.       

Numerous subsequent VA outpatient evaluations of the 
appellant's knees from 2000 to 2002 noted lower extremity 
complaints, but several objective examinations of the knees 
by a physician showed no evidence of any chronic disability.   

On January 2001 examination, P. Salamon, M.D., reported the 
appellant's complaints of knee pain, but noted no limitation 
of motion of the knees, and knee X-rays were normal.  On 
examination in May, the appellant complained of bilateral 
knee pain.  Although there was some tenderness along the 
joint lines on examination, range of knee motion was good, 
and X-rays showed no evidence of degenerative change.

On May 2001 examination by Dr. Kobrin, knee reflexes and 
power testing in the lower extremities were normal.

December 2001 VA outpatient examination showed normal range 
of motion of the knees without effusion, redness, or 
crepitance.  July 2004 examination showed no musculoskeletal 
problems of the lower extremities.  March 2005 examination 
showed 5/5 lower extremity motor power and intact sensation.

Significantly, neither the appellant nor his representative 
has presented, identified, or alluded to the existence of any 
competent evidence that would support the presence of a 
current bilateral knee disability.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
Where, as here, the most recent competent evidence 
establishes that the appellant does not have either 
disability for which service connection is sought, the claims 
for service connection are not valid.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  .  

In addition to the medical evidence, the Board has considered 
the appellant's assertions and hearing testimony; however, 
this evidence does not provide any basis for allowance of 
either claim.  While he may well believe that he has chronic 
respiratory and bilateral knee disabilities that are related 
to his military service, in the absence of any competent 
evidence establishing either current disability, his claims 
must fail.  In this regard, the Board notes that the 
appellant is competent to offer evidence as to facts within 
his personal knowledge, such as his own symptoms, including 
complaints of breathing problems and knee pain.  However, 
medical questions of diagnosis are within the province of 
trained medical professionals.  Jones v. Brown, 7 Vet. App. 
134, 137-38  (1994).  As a layman without the appropriate 
medical training or expertise, the appellant simply is not 
competent to render a probative (persuasive) opinion on such 
a medical matter.    See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski,     2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997)  (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, his assertions 
and testimony in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for chronic bronchitis and for 
a bilateral knee disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for chronic bronchitis is denied.

Service connection for a bilateral knee disability is denied.

REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification needed to fairly adjudicate the petition to 
reopen the claim for service connection for bilateral hearing 
loss on appeal has not been accomplished.  

The regulations implementing the VCAA include a revision of 
the provisions of 38 C.F.R. § 3.156 (2005), which is 
applicable to claims filed on and after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  However, as the 
petition to reopen this claim for service connection on 
appeal was filed in July 1999, the RO should have 
consistently cited to and applied the former version of 
38 C.F.R. § 3.156(a) that is applicable to claims filed prior 
to August 29, 2001.  In finding that new and material 
evidence had not been received to reopen the claim, the March 
2003 SOC correctly cited to and applied the former version of 
38 C.F.R. § 3.156(a), but the October 2005 SSOC erroneously 
cited to and applied the revised version of 38 C.F.R. 
§ 3.156(a), effective August 29, 2001 and applicable to 
claims filed on and after that date.  Hence, the appellant 
has been furnished contradictory notice of the criteria that 
governs his claim.  To avoid any prejudice to the appellant, 
the Board finds that the RO should clearly consider the claim 
pursuant to, and give him notice of, the correct version of 
38 C.F.R. § 3.156, in the first instance.  Specific to 
requests to reopen, the appellant must be notified of both 
the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, No. 04-81 (U.S. Vet. App. March 31, 2006)).  The 
RO should also ensure that its notice to the appellant meets 
the requirements of the recent Court decision in 
Dingess/Hartman, as appropriate. 

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  After accomplishing any notification 
and development action deemed warranted, 
the RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to specifically 
include the correct, former version of 
38 C.F.R. § 3.156(a) applicable to claims 
filed prior to August 29, 2001.    

2.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and his representative an 
appropriate SSOC that includes citation 
to and discussion of the former version 
of 38 C.F.R. § 3.156(a) applicable to 
claims to reopen filed prior to August 
29, 2001, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.                      See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Appellants Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


